        Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 1 of 6



 1   QUINN EMANUEL URQUHART &                        Colin H. Murray (SBN159142)
     SULLIVAN, LLP                                    colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)                       BAKER & McKENZIE LLP
                                                     Two Embarcadero Center, 11th Floor
      seanpak@quinnemanuel.com                       San Francisco, CA 94111-3802
 3
      Iman Lordgooei (SBN 251320)                    Telephone: +1 415 576 3000
 4    imanlordgooei@quinnemanuel.com                 Facsimile: +1 415 576 3099
      50 California Street, 22nd Floor
 5    San Francisco, CA 94111                        Jay F. Utley (Admitted Pro Hac Vice)
      Telephone: (415) 875-6600                       jay.utley@bakermckenzie.com
 6    Facsimile: (415) 875-6700                      Bart Rankin (Admitted Pro Hac Vice)
                                                      bart.rankin@bakermckenzie.com
 7                                                   Mackenzie M. Martin (Admitted Pro Hac Vice)
     JWC LEGAL                                        mackenzie.martin@bakermckenzie.com
 8    Jodie W. Cheng (SBN 292330)                    John G. Flaim (Admitted Pro Hac Vice)
      jwcheng@jwc-legal.com                           john.flaim@bakermckenzie.com
 9    One Market Street                              Chaoxuan Liu (Admitted Pro Hac Vice)
      Spear Tower, 36th Floor                         charles.liu@bakermckenzie.com
10                                                   Mark Ratway (Admitted Pro Hac Vice)
      San Francisco, CA 94105                         mark.ratway@bakermckenzie.com
11    Telephone: (415) 293-8308                      BAKER & McKENZIE LLP
                                                     1900 North Pearl Street, Suite 1500
12   Attorneys for Plaintiffs                        Dallas, Texas 75201
     Proofpoint, Inc. and Cloudmark LLC              Telephone:     +1 214 978 3000
13                                                   Facsimile: +1 214 978 3099

14                                                   Attorneys for Defendants,
                                                     Vade Secure, Incorporated; Vade Secure SASU;
15                                                   Olivier Lemarié
16                              UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
18   PROOFPOINT, INC.; CLOUDMARK                            Case No. 3:19-cv-04238-MMC
19   LLC,
                                                            Date Action Filed: July 23, 2019
20                       Plaintiffs,                        STIPULATION AND [PROPOSED]
           v.                                               ORDER TO RESCHEDULE
21                                                          SETTLEMENT CONFERENCE
     VADE SECURE, INCORPORATED;                             DEADLINE (ECF NO. 63)
22
     VADE SECURE SASU; OLIVIER
23   LEMARIÉ,
                                                            Courtroom: 7, 19th Floor
                                                            Judge: Maxine M. Chesney
24                       Defendants.
                                                            San Francisco Courthouse
25                                                          450 Golden Gate Avenue
                                                            San Francisco, CA 94102
26

27

28

                                                                                Case No. 3:19-cv-04238-MMC
                        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
         Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 2 of 6



 1                                             STIPULATION

 2          Under Civil L.R. 6-2, Defendants Vade Secure, Incorporated, Vade Secure SASU, and Olivier

 3   Lemarié (collectively, “Defendants”) and Plaintiffs Proofpoint, Inc. and Cloudmark LLC

 4   (collectively, “Plaintiffs”), by and through their respective counsel of record, hereby stipulate to

 5   reschedule the Settlement Conference deadline currently scheduled for mid-February 2020, to mid-

 6   March 2020. This Stipulation is supported by the Declaration of Mackenzie Martin submitted

 7   herewith.

 8          WHEREAS, the Court has ordered the parties to participate in a Settlement Conference by

 9   mid-February 2020 (ECF No. 63), and, on referral, Magistrate Judge Sallie Kim scheduled the

10   Settlement Conference for February 19, 2020 (ECF No. 69);

11          WHEREAS, good cause is shown because one of Defendants’ representatives with authority

12   to negotiate a settlement has a pre-existing conflict with the current Settlement Conference date of

13   February 19, 2020 (Martin Decl. ¶ 4);

14          WHEREAS, the parties have met and conferred to determine an alternative Settlement

15   Conference date of March 10, 2020, and confirmed that, pending this Court’s approval of this

16   Stipulation, Judge Kim currently has availability on March 10, 2020, to conduct the Settlement

17   Conference;

18          WHEREAS, the only effect this Stipulation will have on the schedule for this case is to

19   reschedule the mid-February 2020 Settlement Conference deadline;

20          WHEREAS, prior scheduling modifications in this case include the Court’s orders granting

21   Defendants’ Administrative Motion to File Sur-Reply and continuing the hearing on Plaintiffs’

22   Motion for a Preliminary Injunction to February 7, 2020 (ECF No. 95), Defendants’ Motion to

23   Enlarge Time to Respond to Plaintiffs’ Motion for Preliminary Injunction (ECF No. 52), and

24   Stipulation extending Defendants’ time to file responsive pleadings to Plaintiffs’ Complaint and

25   continuing the Initial Case Management Conference (ECF No. 23).

26          NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY

27   REQUEST that the Court reschedule the Settlement Conference deadline to mid-March 2020 before

28   Magistrate Judge Sallie Kim, her calendar permitting.
                                                       1
                                                                                   Case No. 3:19-cv-04238-MMC
                           STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
         Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 3 of 6



 1   Dated: January 16, 2020                              Respectfully submitted,
                                                          By: /s/ Mackenzie Martin
 2
                                                          Colin H. Murray (SBN 159142)
 3                                                         colin.murray@bakermckenzie.com
                                                          BAKER & McKENZIE LLP
 4                                                        Two Embarcadero Center, 11th Floor
                                                          San Francisco, CA 94111-3802
 5                                                        Telephone:    +1 415 576 3000
                                                          Facsimile:      +1 415 576 3099
 6
                                                          Danielle L. Benecke (SBN 314896)
 7                                                         danielle.benecke@bakermckenzie.com
                                                          BAKER & McKENZIE LLP
 8                                                        600 Hansen Way
                                                          Palo Alto, CA 94304
 9                                                        Telephone:    +1 650 856 2400
                                                          Facsimile:      +1 650 856 9299
10
                                                          Jay F. Utley (Admitted Pro Hac Vice)
11                                                         jay.utley@bakermckenzie.com
                                                          Bart Rankin (Admitted Pro Hac Vice)
12                                                         bart.rankin@bakermckenzie.com
                                                          Mackenzie M. Martin (Admitted Pro Hac Vice)
13                                                         mackenzie.martin@bakermckenzie.com
                                                          John G. Flaim (Admitted Pro Hac Vice)
14                                                         john.flaim@bakermckenzie.com
                                                          Chaoxuan Liu (Admitted Pro Hac Vice)
15                                                         charles.liu@bakermckenzie.com
                                                          Mark Ratway (Admitted Pro Hac Vice)
16                                                         mark.ratway@bakermckenzie.com
                                                          BAKER & McKENZIE LLP
17                                                        1900 North Pearl Street, Suite 1500
                                                          Dallas, Texas 75201
18                                                        Telephone:     +1 214 978 3000
                                                          Facsimile:      +1 214 978 3099
19

20                                                        Attorneys for Defendants,
                                                          Vade Secure, Incorporated; Vade Secure SASU;
21
                                                          and Olivier Lemarié
22

23

24

25

26

27

28
                                                      2
                                                                                  Case No. 3:19-cv-04238-MMC
                          STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
     Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 4 of 6



 1                                            By: /s/ Iman Lordgooei

 2                                                QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
 3                                                Sean S. Pak (SBN 219032)
                                                  seanpak@quinnemanuel.com
 4                                                Iman Lordgooei (SBN 251320)
                                                  imanlordgooei@quinnemanuel.com
 5                                                50 California Street, 22nd Floor
                                                  San Francisco, CA 94111
 6                                                Telephone: (415) 875-6600
                                                  Facsimile: (415) 875-6700
 7
                                                  JWC LEGAL
 8                                                Jodie W. Cheng (SBN 292330)
                                                  jwcheng@jwc-legal.com
 9                                                One Market Street
                                                  Spear Tower, 36th Floor
10                                                San Francisco, CA 94105
                                                  Telephone: (415) 293-8308
11

12                                                Attorneys for Plaintiffs Proofpoint, Inc. and
                                                  Cloudmark LLCLLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                                                                          Case No. 3:19-cv-04238-MMC
                  STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
         Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 5 of 6



 1                           FILER’S ATTESTATION OF CONCURRENCE

 2          I, Mackenzie Martin, attest that I am one of the attorneys for Defendants Vade Secure,

 3   Incorporated; Vade Secure SASU; Olivier Lemarié. As the ECF user and filer of this document, I

 4   attest that concurrence in the filing of this document has been obtained from its signatories.

 5

 6   Dated: January 16, 2020                                 /s/ Mackenzie Martin
                                                                 Mackenzie Martin
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                                    Case No. 3:19-cv-04238-MMC
                            STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
         Case 3:19-cv-04238-MMC Document 102 Filed 01/21/20 Page 6 of 6



 1                                        [PROPOSED] ORDER

 2          Under Civil Local Rule 6-2, and on good cause shown, the Court’s Settlement Conference

 3   deadline in this case is reset to mid-March 2020 before Magistrate Judge Sallie Kim, her calendar

 4   permitting.

 5          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6

 7
                 January 21, 2020
          Dated: _________________
 8                                                The  Honorable
                                                  Thee Ho
                                                       Honnorable Maxine M. Chesne
                                                                               Chesney
                                                                                   neyy
                                                                                   ne
                                                  United
                                                  Unitted States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                                                                                  Case No. 3:19-cv-04238-MMC
                          STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE SETTLEMENT CONFERENCE DEADLINE
